DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
Stokes et al (US 2004/0099280), Kaplan (US 2018/0360103) and YUNNAN JUHENG TECHNOLOGY (CN 102261011 A) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/US2020/17729, to which the instant application is related, although priority is not claimed.
The Written Opinion of the international Searching Authority also relies on the additional references, REYNOLDS TOBACCO CO (WO 2004/047572 A1), MIQUEL Y COSTAS & MIQUEL SA (EP 2719293 A1), SCHWEITZER MAUDUIT INT (EP 1093727 A2) and TURNER (US  2015/0181925 A1) as applicable to certain features of the dependent claims.
The cited references fail to disclose a wrapping material for a smoking article as claimed.  The Written Opinion cites Stokes et al as disclosing most of the compositional limitations of the independent claim, and construes the cannabinoid containing cannabis extract of Kaplan as a by-product from cannabis extraction.”  However, the instant Specification teaches that “’extracted byproducts’" refers to cannabis biomass that has been subjected to an extraction process for removing selected components, such as cannabinoids, without removing a substantial amount of water- soluble components.” (p 
CN 102261011 discloses a cigarette paper comprising industrial hemp fiber and that can comprise softwood and hardwood fiber.  There is no teaching or suggestion of a web comprising extracted cannabis fibers as claimed combined with web-building fibers.
The references cited in the International Search Report and Written Opinion for International Application PCT/US2020/17729 are entered into the record in this Office Action.

In other prior art, Pandolfino (US 2020/0035120) discloses an onsert comprising a cellulosic wrapper to apply onto, around or into a smoking product for transferring one or more compounds to mainstream smoke of the smoking product.  In disclosed embodiments, the wrapper com-rises a reconstituted cannabis sheet in which cannabis 
In still other prior art, Ashcraft et al (US 7237559) discloses wrapping paper for cigarettes designed to exhibit reduced ignition propensity. The paper incorporates a cellulosic fibrous material selected from flax fibers, hardwood pulp, softwood pulp, hemp fibers, etc. and mixtures of two or more types of fibers.  It is known in the art that hemp is a species of cannabis having a THC content of less than 0.3% (for evidence, see Shipman, “Is hemp the same thing as marijuana?”, second page, heading “What's the difference between hemp and marijuana?”).  A web comprising extracted cannabis fibers as claimed combined with web-building fibers is neither disclosed nor suggested.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748